Citation Nr: 0522218	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and an observer


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1970.

This matter comes to the Board of Veterans'Appeals (Board) on 
appeal from a December 2002 RO decision that denied the 
veteran's application to reopen claims of service connection 
for right and left knee disabilities.
 
In August 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge that was held at the RO 
in Roanoke, Virginia.  A transcript of this hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  By final decision issued in October 1997, the Board 
denied service connection for a bilateral knee disability and 
properly notified the veteran of that decision.
 
2.  Evidence received since the October 1997 Board decision 
is either duplicative or cumulative and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for a right knee 
disability.

3.  Evidence received since the October 1997 Board decision 
is either duplicative or cumulative and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection for a left knee 
disability.




CONCLUSION OF LAW

1.  The October 1997 Board decision, which denied service 
connection for a bilateral knee disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received since the Board's October 1997 denial 
is not new and material; hence, the criteria for reopening 
the claim of service connection for a right knee disability 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

3.  Evidence received since the Board's October 1997 denial 
is not new and material; hence, the criteria for reopening 
the claim of service connection for a left knee disability 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims and second sentence of 
3.159(c) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  The record shows that 
the veteran was properly notified of the outcome of the 
December 2002 rating decision that denied his application to 
reopen a claim of service connection for a right and left 
knee  disabilities and of the reasons and bases for the 
denial of his claim.  The Board concludes that the 
discussions in the December 2002 rating decision, the August 
2003 statement of the case (SOC), the November 2003 
supplemental statement of the case (SSOC) and numerous 
letters over the years (including a February 2001 letter) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC, and various letters, particularly the 
September 2003 VCAA letter, informed him of: why the evidence 
on file was insufficient to reopen the claims and to grant 
service connection; what evidence the record revealed; what 
VA was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board notes that the September 
2003 VCAA letter was mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini, supra.  However, the Board finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify evidence and argument 
in support of his claims.  He was also afforded the 
opportunity to present testimony at a Board hearing.  Thus, 
under the circumstances, the Board finds that any error in 
the chronological implementation of the VCAA notice 
requirements prior to the RO's initial adjudication of the 
applications to reopen is deemed to be harmless error.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002).  The Board emphasizes that, with respect 
to petitions to reopen previously denied claims, the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, VA 
has made significant efforts to develop the record in this 
appeal.  Specifically all of the veteran's service medical 
records, VA medical records and private medical records are 
on file, and there is no evidence of any outstanding records.  
In addition, the veteran was afforded a VA compensation 
examination in November 1991 and a hearing before the Board 
in August 2004.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claims on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

In view of the foregoing, the Board finds that VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records reflect that on pre-
induction examination in March 1968, no knee complaints or 
diagnoses were indicated.  Thereafter, from April 1968 to 
October 1969 he complained of left and right knee pain on a 
few occasions.  Clinical evaluations were normal with one 
noted impression of strain.  In March 1969, he complained of 
pain in his right leg associated with a fall while running.  
A physical examination revealed no contusion and no fracture.  
In October 1969, he sought treatment twice for swelling and 
pain of the left knee.  No impressions were noted.  

An August 1970 separation examination did not refer to any 
pertinent abnormalities. 

From August 12, 1970, to September 2, 1970, the veteran was 
hospitalized at the Naval Hospital in Bethesda, Maryland.  
Related records show that on August 11, 1970, the veteran was 
involved in an auto accident and had a questionable loss of 
consciousness.  He was transferred from Virginia to the Naval 
Hospital at which time his only complaints were a mild right-
sided frontal headache.  Physical examination revealed a 
large right subcutaneous frontal hematoma and small abrasions 
of the right cheek and forehead.  After admission, the 
veteran did well and showed no signs of intracranial 
pathology.  On August 18, 1970, he was sent on convalescent 
leave and upon return he was found to be physically fit and 
was discharged to full duty on September 2, 1970.  Laboratory 
examinations were all with normal limits.  The final 
diagnosis was cerebral contusion.

An October 1989 private hospital record reflects that the 
veteran struck his right lower extremity with a hammer and 
since had developed progressive pain and swelling of the 
right lower extremity.  

A November 1991 VA orthopedic examination report reflects 
that the veteran stated he injured both knees in a head on 
collusion.  No fractures recalled.  On examination, both 
knees showed no effusion, full range of motion, and the 
veteran made a good squat.  X-rays showed both knees were 
normal.  The diagnosese included a history of trauma to both 
knees from a car wreck injury, normal range of motion and 
normal x-rays.

In a December 1991 rating decision, the RO denied claims of 
service connection for residuals of right and left knee 
injuries.  

At an October 1993 Board hearing, the veteran testified that 
while at the Naval Hospital, he was told that the engine from 
the car he was traveling in was forced back into the console 
of the car and threw his knees and legs up under the 
dashboard and trapped him in the car.  He testified that when 
he came to, his legs were in splints and bandaged up and they 
were kept like that for 10 to 15 days while he was in the 
hospital.  He said that when the splints were removed he had 
swelling from his knees down to his ankles that lasted until 
after he was discharged out of the service.  He stated that 
he was told to use ice packs, Ace bandages and to take 
Tylenol.  He used crutches for about two to three weeks after 
service.  He testified that within a month or two after 
service he was seen at a private hospital or by a private 
physician, where his legs were examined and the swelling and 
discoloration was still there.  He testified that his leg 
problem got worse in the middle part of the 1970s.  He 
testified that there was a doctor at the private hospital who 
told him that the problem with his legs had existed for at 
least 10 to 15 years ago from 1986.  He also testified that 
other physicians told him this verbally, but would not write 
it down for him.  

In a February 1997 letter, the veteran maintained that he 
still suffered from blood clots from a car wreck.  He stated 
that as far as evidence concerning his doctor's visits, he 
tried to obtain the proof of records of his visits, but the 
doctor's office was destroyed by fire.  
 
In an October 1997 Board decision, the veteran's claims of 
entitlement to service connection for a bilateral knee 
disability were denied.  The Board determined that there was 
no medical evidence etiologically linking the veteran's 
bilateral knee disability with his military service or any 
incident therein.  Evidence that was submitted since this 
decision was rendered is summarized below.

Since the October 1997 Board decision was rendered, several 
letters from the veteran and his representative have been 
received.

In July and August 2002 letters, the veteran reiterated prior 
assertions as to his auto accident and his bilateral knee 
injuries.  

In a December 2003 letter, the veteran reiterated prior 
assertions and stated that he had already submitted more than 
enough information in support of his claims.  He also said 
that the military was responsible for his leg problems 
whether the had the records or not.

At an August 2004 Travel Board hearing, the veteran testified 
that he was in an automobile accident the night before his 
separation from service.  He said he woke up at a Bethesda, 
Maryland Hospital and was treated for accident injuries, to 
include leg and knee problems.  He reiterated that he did not 
have any problems with his lower legs until he had the car 
accident in service.  He stated that his separation physical 
was done prior to the automobile accident.  When the veteran 
was asked about the type of treatment he received for his 
automobile accident he related he was given Tylenol and 
Aspirin.  He testified that his legs were not placed in 
casts; he had a cut in his right kneecap; and his legs were 
bruised.  The veteran attributed his current right and left 
leg problem back to the automobile accident in service.  

Analysis

By a December 1997 decision, the Board denied, in part, the 
veteran's claims for service connection for a bilateral knee 
disability.  In general, Board decisions are final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Pursuant to 38 C.F.R. § 3.156 (2001), new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  (The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).)

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).]

Evidence received since the October 1997 Board decision 
consists of statements from the veteran and his 
representative that the veteran's current right and left knee 
disabilities were incurred in service.  The Board has 
considered these assertions, however, they are not new as 
they are duplicative of statements that were of record at the 
time of the prior final denial of the claims for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Furthermore, while these statements show the veteran's strong 
belief that there is a relationship between service and his 
claimed left and right knee disabilities, it is noted that as 
a layperson he is not competent to give an opinion that 
requires medical knowledge, such as an opinion regarding a 
medical diagnosis or the explanation of the etiology of a 
medical disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen previously disallowed 
claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In addition, the Board has also considered the veteran's 
testimony from an August 2004 Travel Board hearing.  His 
hearing testimony is largely to the effect that he was 
injured in an automobile accident prior to separation from 
service and that he sustained right and left injuries.  As a 
result, he related that he continues to still have right and 
left knee problems today.  This hearing testimony is neither 
new nor material as it is largely duplicative of other 
evidence on file at the time of the October 1997 Board 
decision including other testimony provided at an October 
1993 Board hearing. 

The Board finds that no new and material evidence has been 
submitted since the October 1997 denial that would contribute 
to a more complete picture of the circumstances surrounding 
the veteran's claims for entitlement to service connection.  
38 C.F.R. § 3.156 (2001); Hodge, supra.  As such, the appeal 
must be denied.


ORDER

The application to reopen a claim of service connection for a 
right knee disability is denied.

The application to reopen a claim of service connection for a 
left knee disability is denied.


	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


